DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed October 18, 2022 have been considered but are not persuasive.
In response to applicant’s continued argument that the rejection is an unreasonably broad interpretation of the claim language and that the examiner dismisses the limitation in claims 1 and 15 of the loops being configured to engage tissue without tying a knot, the examiner maintains that the prior art meets all of the claim limitations. Sengun discloses that the snare is configured to coupled to bone and to which tension can be applied to draw the tissue towards the bone (paragraph 0028), wherein the snare taught in figures 5A-D is a snare configured meet these functions. Furthermore, Sengun discloses that the device of Sengun eliminates the number and size of knots tied by the surgeon (paragraph 0007,0008,0012). The term ‘sliding knot’ is used in the specification, however the term is used to define a sliding not which is equivalent a splice, as disclosed in the instant invention. The structure disclosed by Sengun in the rejection does not include any ‘tied’ knots (paragraph 0012), and thus is knotless in accordance with the use of the term in the instant specification.  Therefore, the examiner maintains the position that the loops disclosed by Sengun are adjustable tissue engaging knotless loops. As stated in the previous Office Action, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s argument, with respect to new claims 21 and 22, that the prior art does not disclose the multiple limbs where each limb doubles on itself to from the tissue engaging loops, as reflected in the rejection set forth below addressing the newly submitted claims, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengun (US 20130296896).
Regarding claim 21, Sengun discloses a surgical construct (figures 5A-5D) for tissue repairs, comprising: a tensionable construct comprising a flexible strand (figure 5A) with a plurality of limbs (156’, 158’), wherein the plurality of limbs of the flexible strand is configured to pass through the flexible strand and form a locking splice (figure 5C), and each limb doubles on itself to form multiple adjustable tissue engaging knotless closed loops (figure 5C), and wherein each adjustable tissue engaging knotless closed loop has a perimeter and is configured to be tensioned, reduce the perimeter, and engage the tissue without tying a knot (paragraph 0028, 0007, 0008, 0012).

    PNG
    media_image1.png
    352
    774
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claim 1,  Sengun teaches a surgical construct for tissue repairs, comprising: a tensionable construct comprising a flexible strand (120’), the flexible strand comprising an unsplit end (154’)  and an opposite split end (156’, 158’), the split end being split into with a plurality of limbs (156’, 158’), wherein the plurality of limbs of the flexible strand pass through the flexible strand and form a locking splice and form multiple adjustable tissue engaging (paragraph 0028; tension can be applied to the snare to draw tissue towards bone, which encompasses ‘engaging’ the tissue to draw it towards the bone) knotless (paragraph 0007, 0008, knotless encompasses not tying a knot) closed loops (See image below), wherein each multiple adjustable tissue engaging knotless closed loop being formed after the plurality of limbs are fully passed through the locking splice (figure 5D, 156’ and 158, have fully passed through the full length of the splice 160’) of the flexible strand and each adjustable tissue engaging knotless closed loop having a perimeter and being configured to be tensioned (paragraph 0028), reduce the perimeter and engage the tissue without tying a knot (tension applied to draw tissue towards bone, paragraph 0028 without tying knot paragraph 0012). 

    PNG
    media_image2.png
    597
    893
    media_image2.png
    Greyscale

Segun does not specifically teach a shuttling device attached to the flexible strand that allows the plurality of limbs to pass through the flexible strand. However, Sullivan teaches a knotless tensionable surgical construct with a flexible strand, wherein the construct has a shuttle device (40) for facilitating passing the flexible strand through itself to create a splice (paragraph 0042). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include the shuttling device of Sullivan as part of the tensionable construct of Sengun in order to further facilitate and ease passing the flexible strand through itself. 
Regarding claim 2, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the tensionable construct consists of the flexible strand with the plurality of limbs (figure 5A) and since the combination only adds the shuttling device of Sullivan, the tensionable construct would consist of only the flexible strand with the plurality of limbs and the shuttling device attached to the flexible strand.
Regarding claim 3, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein Sengun teaches the flexible strand is a suture or suture tape with an end region split into the plurality of limbs (figure 5A).
Regarding claim 4, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0041).
Regarding claim 5, Sengun in view of Sullivan teaches all of the limitations set forth in claim 1, wherein the shuttling device taught by Sullivan is a suture passing instrument or a wire loop (40, 44, paragraph 0040).
Claims 10-12, 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun (US 20130296896) in view of Sullivan (US 20130096611).  
Regarding claim 15, Sullivan teaches a surgical system for tissue repairs, comprising: a fixation device (11) comprising a body (figure 1), a longitudinal axis, a proximal end (13), and a distal end (12); and a tensionable construct (30) pre-loaded on the fixation device (figure 2), the tensionable construct comprising a flexible strand (flexible strand 30, paragraph 0129) and a shuttling device (40) coupled to the flexible strand, and the flexible strand extending through at least a portion of the body of the fixation device (figure 3), wherein the flexible strand comprises an unsplit end (31) and an opposite end, wherein the shuttling device allows the opposite end of the flexible strand to pass through the flexible strand and form a locking splice to form a tissue engaging knotless adjustable closed loop (figures 11-14). Sullivan does not disclose that the opposite end comprises a split end that splits into a plurality of limbs. However, Sengun teaches a known way to form a snare, wherein it was known in the art at the time of the invention to form a snare from a bifurcated suture filament having first and second terminal limbs (156’ and 158’) that can be curled back to form a loop that defines the snare. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the opposite end of the flexible strand of Sullivan be bifurcated such that it comprises a split end that splits into a plurality of limbs wherein each limb is configured to form a tissue engaging (paragraph 0028) knotless (paragraph 0007, 0008, 0012)adjustable closed loop (figure 5D) after the limb is fully passed through the length of the locking splice of the flexible strand (figure 5D), each knotless adjustable closed loop having a perimeter and being configured to be tensioned (paragraph 0028) since Sengun teaches a known alternate art-equivalent way of forming a snare from a tensionable construct, and it has been held that mere substitution of art recognized equivalents involves routine skill in the art. The device of Sullivan in view of Sengun would result in each tissue engaging knotless adjustable closed loop formed by bifurcating the opposite end into two limbs being tissue engaging knotless adjustable closed loops configured to be tensioned, thereby reducing the perimeter to engage tissue without tying a knot. 
Regarding claim 10, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the locking splice is formed inside the body of the fixation device (figure 5).
Regarding claim 11, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches at least a portion of the body is cannulated and the tensionable construct extends through the body (figures 2-5).
Regarding claim 12, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is fixed to the body of the fixation device, or to a part of the body of the fixation device (fixed at knot 31, figure 5).
Regarding claim 14, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the fixation device is an anchor with an anchor body provided with a plurality of circumferential ribs (11) or ridges extending from an outer surface of the anchor body (figure 1).
Regarding claim 16, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is affixed to the body of the fixation device by passing the flexible strand through an opening at a distal end of the body and tying a knot (31) at the unsplit end of the flexible strand (figures 3-4).
Regarding claim 17, Sullivan in view of Sengun teaches all of the limitations set forth in claim 16, wherein the body has an opening (19) at the proximal end configured to receive a driver head for driving the fixation device, and an opening at the distal end configured to receive and house the knot of the flexible strand (figure 2-5).
Regarding claim 18, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan modified by Sengun teaches the flexible strand (30)  is a suture (Sullivan figures 2-5) or suture tape with an end region split into the plurality of limbs (Sengun figures 5A-5D).
Regarding claim 19, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sullivan teaches the flexible strand is formed of ultrahigh molecular weight polyethylene (paragraph 0129).
Regarding claim 20, Sullivan in view of Sengun teaches all of the limitations set forth in claim 19, wherein the shuttling device is a suture passing instrument (40, paragraph 0035) or a wire loop.
Regarding claim 22, Sullivan in view of Sengun teaches all of the limitations set forth in claim 15, wherein Sengun teaches each limb doubles on itself to form the tissue engaging knotless adjustable closed loops (see annotated figure above or Sengun figure 5C). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771